PER CURIAM.
Anthony Joseph Ettaro appeals an order from the trial court that dismissed his motion to correct sentence. The motion seeks a correction of his sentence to reflect credit for a total of 725 days time actually served and gain time previously earned on circuit court case no. 86-2327. The court dismissed the motion stating that Ettaro had repeatedly litigated this issue in several jurisdictions and was abusing the judicial process.
Ettaro has in fact filed numerous pleadings addressed to this simple question. And while at least one hearing has been held, and several orders entered on the issue, this court has not been provided with an order that correctly answers the ques*736tion. It appears that Ettaro’s problem arises from the previous orders addressing either the actual time served or the gain time previously earned. None of the orders to date reflect the total amount of jail time credit to which Ettaro is entitled.
At a hearing held on September 18, 1990, the court found that Ettaro was entitled to credit of 725 days. Unfortunately, the written order entered following that hearing, erroneously reflects a different amount of days. Ettaro’s subsequent attempts to have a correct order entered have been unsuccessful.
Accordingly, we reverse the court’s dismissal of the appellant’s motion to correct sentence and remand to the trial court with directions to enter an order correcting the appellant’s sentence to reflect credit for a total of 725 days, time previously served and gain time earned.
CAMPBELL, A.C.J., and HALL and BLUE, JJ., concur.